Citation Nr: 1624713	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-31 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO), and in January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  Both hearing transcripts are of record.

These claims were previously before the Board, most recently in June 2015, at which time entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder and entitlement to a TDIU were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the JMR.  The case is now again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with major depressive disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 
 
2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).
 
2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter notified the Veteran of the factors pertinent to the establishment of a TDIU, and to an effective date in the event of grant of a TDIU.

As to the issue of an increased rating for service-connected PTSD with major depressive disorder, the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for that disability.  Therefore, no additional notice under 38 U.S.C.A. § 5103(a) is required.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations.   38 C.F.R. § 3.159(b)(3).  Once service connection is granted, the claim is substantiated, additional notice is not required under 38 U.S.C.A. § 5103(a), and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (2004) (interpreting § 5103(a) as not requiring separate notification for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Rather, once a notice of disagreement has been filed contesting a downstream issue such as the disability rating or effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103, control as to further communications with the Veteran, including notice of the evidence necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran with the relevant rating decision and statement of the case.  Specifically, the July 2010 statement of the case cited the applicable statutes and regulations and discussed the reasons and bases for denying a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran as to the claim for an increased rating.

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided VA examinations in May 2009, April 2011, and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record, considered the Veteran's reported symptomatology, conducted mental status examinations of the Veteran, and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD with major depressive disorder, and to determine whether entitlement to a TDIU is indicated.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Veteran has not alleged, and the record does not otherwise show, that his PTSD with major depressive disorder has increased in severity since the September 2014 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the issues before the Board at this time, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD with major depressive disorder, as well as specific questions concerning his ability to work.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Connecticut Department of Veterans Affairs.  The VLJ solicited information as to the existence of any outstanding evidence, and no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Finally, neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Service connection for PTSD with major depressive disorder was granted in a May 2009 rating decision, effective from February 18, 2009, and assigned an initial rating of 50 percent.  A rating decision in May 2010 assigned an earlier effective date of November 14, 2008 for the award of service connection and the assigned 50 percent initial rating.  As such, the rating period on appeal for the initial rating for PTSD is from November 14, 2008.  38 C.F.R. § 3.400(o)(2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability. 

The Veteran's PTSD with major depressive disorder is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The general rating formula for mental disorders reads, in pertinent part: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD with major depressive disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2015).

Global Assessment of Functioning 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Facts

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

In February 2009, a veteran's center intake form noted the Veteran's unemployment and indicated that he was looking for work.  On mental status examination, the Veteran was observed to be neat, friendly and cooperative, and of average intelligence.  He had appropriate speech and affect, was alert and fully oriented, and he had normal memory function.  The Veteran's motor activity was relaxed and at ease, and his judgment was good.  There was no evidence of delusions, disorganized thinking, or hallucinations.  However, the Veteran reported sleep disturbance and loss of energy.  He also stated that he went through a divorce two years earlier after thirty years of marriage, explaining that his marriage had not been emotionally close for a number of years and the divorce was mutually agreed upon.  The Veteran stated that he has two children.  His son lives with him and possibly has Asperger's Syndrome, and he sees his daughter once a month.  The Veteran also stated that he has a girlfriend who lives in Montreal and he sees her for a week at a time every month.  In regard to current psychiatric symptoms, the Veteran reported bouts of paranoia, an overall sense of dread, feelings of impending doom for no apparent reason, and bouts of depression.  The Veteran endorsed suicidal ideation several times per month, but no suicide attempts.  He could not say whether or not he would ever act on these impulses.  He denied homicidal thoughts.  The Veteran also described a substantial history of alcohol abuse.  The Veteran was diagnosed with PTSD, recurrent and severe major depressive disorder, alcohol dependence, and adjustment disorder with depressed mood.

In May 2009, the Veteran underwent a VA PTSD examination.  The Veteran reported that he had a temporary job collecting census data.  He previously worked as a salesman, but was let go for sub-optimal performance.  The Veteran noted that he held a variety of sales positions in the past, with his longest sustained term of employment lasting for five years.  He also bought and sold antiques in his leisure time, but indicated that he had not pursued this interest in over two years.  The Veteran reported having normal energy and sex drive, but a poor appetite.  In addition, he endorsed symptoms such as difficulty sleeping, nightmares, flashbacks triggered by loud noises, a demanding personality, irritability, and road rage while driving.  He had intrusive thoughts of Vietnam, depression on a daily basis, a pervasive feeling of pessimism about the future, and a sense of paranoia.  The Veteran stated that he had friends who he enjoyed seeing at gatherings, but he added that they were married and he did not want to burden them with his company.  

On mental status examination, the Veteran was observed to be casually dressed and well groomed.  He was able to maintain adequate eye contact and his speech was within normal limits for rate and rhythm.  His mood was somewhat flat, and he became tearful during the interview.  His affect was mildly anxious.  Cognitively, his long- and short-term memory was intact, as were his attention and concentration.  There was no evidence of psychosis, paranoia, or mania.  The Veteran was not suicidal or homicidal, but he said that he experienced occasional passive suicidal ideation.  The VA examiner diagnosed the Veteran with PTSD; moderate to severe recurrent major depression; and alcohol dependence.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.

A June 2009 treatment record reflects that the Veteran complained of irritability, frequent road rage, nightmares, poor sleep, and hypervigilance to loud noises, surprises, and closed spaces.  He stated that he last worked as a salesperson, but was fired due to mood irritability.  He also endorsed angry outbursts at his children, intrusive thoughts, depressed mood, poor appetite, and poor motivation.  He denied changes in his libido, energy, memory, or concentration.  He acknowledged feeling helpless and pessimistic.  He noted passive suicidal ideation but no previous attempts, current intention, or access to weapons.  He denied mania or psychosis.  The physician noted that the Veteran's symptoms led to significant impairment in functioning, citing his divorce, strained relationships with his children, and being fired from work.

SSA records from the same period reflect that the Veteran was deemed disabled due to anxiety disorders and alcohol abuse in August 2009, effective October 13, 2008.  A June 2009 SSA record indicates that the Veteran had symptoms including difficulty dealing with people, nightmares, trouble sleeping, social isolation, poor memory, poor concentration, difficulty getting along with others, paranoia, depression, and tearful outbursts.  The Veteran stated that he was unable to hold a job due to stress, lashing out at others, and depression.  There were no problems with his personal care, grooming, medication regiment, performance of household tasks, or management of money.  The Veteran indicated that he enjoyed watching sports, but that he stayed home alone to do so.

In an October 2009 letter, the Veteran's VA psychologist, Dr. J. A., stated that, given the co-existence of the Veteran's chronic psychiatric conditions of PTSD, major depression, and alcohol dependence, the Veteran was "unable to sustain employment at this time, and in my opinion, it is unlikely that he will ever be able to resume work of any kind."

Additional medical evidence from 2009 reflects the Veteran's continued use of alcohol and passive suicidal ideation without plans.  A VA psychiatrist repeatedly described the Veteran's PTSD and depression symptoms as "significant."  The Veteran consistently experienced symptoms of poor sleep, feelings of hopelessness, little interest or pleasure in doing things, and recurring nightmares, anxiety, and depression.  However, the Veteran had normal speech and thought processes, no cognitive impairment, and appropriate grooming during this period.  His lowest assigned GAF score was 52. 

Throughout 2010, the Veteran's medical records reflect that he continued to experience paranoid ideation, poor sleep, frequent nightmares, flashbacks, and financial stress.  He started dating and decreased his use of alcohol.  However, he reported increased difficulty in coping with his memories of trauma.  The Veteran was assigned GAF scores of 55 and 63 during this period.

In a September 2010 letter, Dr. J. A. again diagnosed PTSD, major depression, and alcohol dependence, opining that, "[g]iven the co-existence of these chronic psychiatric conditions, [the Veteran] is unable to sustain employment and unfortunately he continues to self-medicate with the continued use of alcohol."  Dr. J. A. further noted that the Veteran had been compliant with his treatment plan, but with only minimal progress to date.

During a March 2011 hearing before the RO, the Veteran testified that he had not worked for the past few years.  He endorsed symptoms of lashing out at others, irritability, social isolation, difficulty sleeping, nightmares, and depression.  He stated that he used to work in sales but had trouble interacting with others and lost his most recent sales job at least partly due to his irritability.

In a March 2011 letter, Dr. J. A. reported continued diagnoses of PTSD, major depression, and alcohol dependence.  Dr. J. A. stated that there was minimal improvement in the Veteran's clinical presentation, although he was using alcohol less.  The Veteran's symptoms included a disrupted sleep pattern, intrusive thoughts and nightmares, feeling chronically overwhelmed and hopeless, social isolation, and distrust of others.  Dr. J. A. concluded that, "[g]iven the magnitude of [the Veteran's] ongoing psychiatric symptoms, in my opinion, it is unlikely that he will ever be able to resume work of any kind."

In April 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran reported having temporary employment, consisting of collecting data on households for the Census Bureau, since his last VA examination.  The Veteran noted a mild decline in his occupational functioning and explained that he did not think he was employable due to his difficulties interacting with other people.  He reported that he did not tolerate the mistakes of others well, and often became argumentative or angry with individuals who were not completing tasks on time.  The Veteran reported limited social engagement, restricted to periodic interactions with seasonal visitors and occasional visits (six times per year) with a high school friend.  He noted a good relationship with his son who was living with him part-time.  The Veteran did not participate in activities or hobbies, although he stated that he liked taking walks.  He said that he became more anxious when engaging with others, but acknowledged that his depression increased when he isolated himself.  The Veteran endorsed symptoms including frequent nightmares, intrusive recollections, survivor guilt, avoidance of trauma-related stimuli, social isolation, disrupted sleep, and irritability.  He also reported guilt, sadness, self-loathing, self-criticism, and passive suicidal ideation.  The Veteran periodically thought about killing himself and described a poorly formed plan of walking out into the ocean.  However, he stated that his responsibilities to his son kept him from acting on these thoughts.  He also reported significant fatigue, poor energy, and irritability, as well as feelings of doom, fear, nervousness, and loss of control.  

On mental status examination, the Veteran had a generally dysphoric mood and a flat affect.  He teared up on more than one occasion, but generally managed to maintain his composure.  There was no evidence of hallucinations, although the Veteran reported that he periodically saw fully formed individuals whom he did not know.  He did not describe significant anxiety concerning such events.  The Veteran denied active suicidal ideation.  The examiner assigned the Veteran a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner explained that the Veteran's symptoms included nightmares, recurrent intrusive recollections, intense psychological distress upon exposure to thoughts or feelings or cues that reminded him of his trauma, avoidance of trauma-related stimuli, restricted range of affect, social isolation and withdrawal, disrupted sleep and irritability, depressed mood, fatigue, feelings of worthlessness, excessive guilt, recurrent thoughts of death, and anxiety.

The examiner concluded that the Veteran's PTSD and depressive symptoms resulted in deficiencies in most areas, including family relations, work, and mood; reduced productivity and work efficiency; and decreased ability to socialize and function in social environments including the work world.  The examiner also concluded that, although the Veteran's PTSD and depression impacted his abilities to maintain steady employment and to maintain close interpersonal relationships, his PTSD with depression did not render him completely unemployable.  In that regard, the examiner explained that while the Veteran might have difficulty obtaining employment in positions requiring him to interact effectively with others, his successful completion of the temporary job with the Census Bureau indicated that he would be able to perform in a position where he was not required to interact frequently with work colleagues or the general public.

In addition, medical evidence of record from 2011 shows GAF scores ranging from 50 to 55.  The Veteran experienced anhedonia and poor sleep during this period; he also spent most of his time at home alone.  He endorsed transient suicidal and homicidal ideation, as well as paranoid ideation and a sense of "impending doom."  The Veteran referred to having yearly PTSD symptom flare-ups on or around Veteran's Day.  

In 2012, the Veteran's GAF scores ranged from 55 to 65.  The Veteran reported continuing sleep difficulties and sad moods.  He experienced nightmares and flashbacks with increased frequency; transient homicidal ideation; and variable energy levels.  

During his January 2013 hearing before the Board, the Veteran testified that he had symptoms including suicidal ideation, panic attacks a couple of times per week, and flashbacks.  He reported spending most of his days watching television at home and occasionally taking walks.  He described poor social interaction and avoidance of crowds.  The Veteran stated that he had a few friends, and that he would sit around to talk with them.  He referred to angering easily and yelling at people.  In addition, he reported being intolerant of people and reluctant to be in an environment with others.  The Veteran continued to have sleep disturbance and nightmares.  He testified that when he had flashbacks at night, he made sure his door was locked and would check outside before going to bed, though he would not "necessarily get up and walk around and look."  The Veteran stated that when he had sleep disturbances, he tended to sit on his couch and watch television for two or three hours.  He avoided movies and video games about war.  He also stated that he did not believe that he was able to work due to his inability to interact with others, in particular due to anger issues, and his depression.  

Medical records from 2013 indicate that the Veteran's mood and PTSD symptoms were relatively stable and that he was in a romantic relationship.  However, his sleep remained poor, his energy levels and motivation were variable, and his PTSD symptoms, particularly flashbacks, occurred often.  The Veteran's documented GAF scores ranged from 68 to 70.  

The Veteran was afforded a VA PTSD examination in September 2014.  At the examination, the Veteran reported severe sleep disturbance and daily intrusive flashbacks.  The Veteran became teary eyed and distressed while reviewing in-service traumas with the examiner.  The Veteran further endorsed chronic re-experiencing, avoidance, hyperarousal, and negative alteration of mood and cognition symptoms since returning from Vietnam.  He stated that he felt sad a portion of every day, was fatigued, had difficulties with concentration, and had negative self-esteem in regard to his parenting.  He denied overt suicidality, and stated that his responsibility of caring for his disabled son would prevent him from suicide.  However, the Veteran indicated that he did not care whether he lived or died.  The Veteran endorsed nightmares, feelings of detachment, avoidance, irritability, depressed mood, and guilt.

The Veteran reported that he was in a positive romantic relationship that began three-and-a-half years earlier.  His disabled son continued to live with him.  He also stated that he saw his daughter approximately once every three weeks and that their relationship was generally positive.  The Veteran said that he maintained contact with his three siblings, but not with other extended family members.  The Veteran was observed to be neatly and casually dressed.  He was articulate and cooperative with the assessment process.  The examiner described the Veteran as "thoughtful."  He had normal speech.  The examination report does not include a GAF score, however the examiner opined that the Veteran's PTSD with major depressive disorder manifested in occupational and social impairment with reduced reliability and productivity.  The examiner further opined that, given the chronicity of the Veteran's PTSD symptoms, the intense emotional distress he displayed during the assessment, and his history of not being able to consistently sustain employment, it was at least as likely as not that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.
    
Analysis

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the entire rating period, the Veteran's PTSD with major depressive disorder most closely approximates the criteria for a 70 percent rating.  In this regard, the Board determines that the Veteran's disability has been productive of symptomatology resulting in functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as such as work, school, family relations, judgment, thinking, or mood, without more severe manifestations that more nearly approximate total occupational and social impairment.  

In finding it at least as likely as not that the Veteran's PTSD has been manifested by deficiencies in most areas, the Board has allowed the Veteran the benefit of the doubt.  The Board finds the assessments of the Veteran's treating psychologist, Dr. J. A., to be highly probative in this regard.  Dr. J. A. twice concluded that it was unlikely the Veteran would ever be able to resume work of any kind.  On a third occasion, Dr. J. A. simply stated that the Veteran's chronic psychiatric conditions rendered him unable to sustain employment.  The opinions of Dr. J. A. reflect that the Veteran suffered from occupational and social impairment with significant deficiencies in both work and mood.  In addition, the April 2011 VA examiner concluded that the Veteran's PTSD with major depressive disorder resulted in deficiencies in most areas, including family relations, work, and mood.  

The Board acknowledges the opinion of the September 2014 VA examiner who found that the Veteran's disability resulted in no more than reduced reliability and productivity, consistent with the criteria for a 50 percent disability rating.  However, the weight of the probative evidence of record indicates that the Veteran has deficiencies in most areas, consistent with the criteria for a 70 percent disability rating.  Moreover, the September 2014 examiner noted that the Veteran suffered from "severe, chronic, daily re-experiencing, avoidance, and hyperarousal symptoms, including persistent insomnia," ever since returning from Vietnam.  Such symptoms, in particular their frequency and severity, most closely approximate the criteria for a 70 percent disability rating.  

In addition, there is extensive documentation that the Veteran's symptoms existed throughout the entire rating period, notably suicidal ideation; near-continuous depression affecting his ability to function effectively; impaired impulse control manifested by a tendency to "lash out"; irritability towards others, particularly in the workplace; and difficulty in adapting to stressful circumstances.  Accordingly, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119.  These symptoms demonstrate social and occupational impairment with deficiencies in most areas, in particular in the realms of work, thinking, and mood.  Thus, resolving reasonable doubt in favor of the Veteran, the Veteran's psychiatric disability most closely approximates the criteria for the higher disability rating of 70 percent for the rating period on appeal.  

However, the Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD with major depressive disorder, as the disability has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran has exhibited normal memory and normal thought processes at all times.  He has not endorsed or exhibited persistent delusions or hallucinations.  He has been cooperative with healthcare providers and VA examiners at all times and behaved appropriately at his March 2011 and January 2013 VA hearings.  On mental status examinations, the Veteran was alert, fully oriented, and cooperative.  Generally, his mood and affect were normal, and he did not display formal thought disorder, psychotic symptoms, delusional thinking or perceptual disturbances, or manic/hypomanic symptoms.  His cognition was grossly intact.  In particular, the Veteran is noted to have good insight and judgment.    

The Board acknowledges that the Veteran reported to the April 2011 VA examiner that he periodically sees fully formed individuals whom he does not know.  However, he did not describe significant anxiety concerning such events.  He has never been noted on mental status examination to exhibit overt signs of hallucinations.  Thus, the record shows that to the extent the Veteran has reported hallucinations, they are not of a persistent nature, as contemplated by the 100 percent rating criteria.  Thus, the Veteran's overall disability picture most closely approximates the level of impairment contemplated by the 70 percent rating criteria despite the reported hallucinations.

In addition, the Board acknowledges that the Veteran has reported suicidal and homicidal ideation.  However, these ideations were not accompanied by fully formed plans or actual intent; rather, they tended to be transient.  The homicidal ideations were usually directed toward specific people who had wronged the Veteran in the past.  In addition, the record contains no evidence of any suicide attempts or acts of physical aggression toward others.  The Board does not minimize the gravity of these symptoms.  Nevertheless, such suicidal and homicidal ideations do not demonstrate that the Veteran is in persistent danger of hurting himself or others, as contemplated by the 100 percent rating criteria.  As such, the Board again concludes that the Veteran's overall symptomatology most closely corresponds to the 70 percent rating criteria in terms of severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 117.  Therefore, an initial disability rating of no greater than 70 percent is warranted despite the Veteran's reported suicidal and homicidal ideations.  38 C.F.R. § 4.7. 

The record also reflects that the Veteran has been in a positive romantic relationship of three-and-a-half years' duration.  His relationships with his children are, overall, positive.  Although Dr. J. A. and the April 2011 examiner opined that the Veteran was unable to work due to his symptoms of PTSD with major depressive disorder, the treatment reports of record reflect that the Veteran can adequately perform his activities of daily living.  For example, he appeared neatly and appropriately dressed for hearings and appointments.  His thought processes are normal, and he is able to take care of himself, his home, and his finances.  The Veteran's short and long term memory is adequate and within normal limits.  He reports somewhat regular contact with close friends, as well as consistent contact with his children.  Accordingly, while the Veteran has shown social and occupational impairment with deficiencies in most areas, to the extent that such impairment has not been destructive to his family and social life, the evidence does not demonstrate total social and occupational impairment as required for a 100 percent schedular rating.  

In sum, the credible lay and medical evidence of record does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.  As such, the evidence does not support a finding of total occupational and social impairment, as required for a 100 percent disability rating for a psychiatric disorder.  Accordingly, considering the evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent disability rating for the period on appeal.  38 C.F.R. § 4.7.  

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for service-connected PTSD with major depressive disorder is inadequate.  The Veteran does not claim that his disability is exceptional or unusual.  He has simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD with major depressive disorder symptomatology has not been shown to be productive of the level of functional impairment described under the 100 percent rating criteria.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD with major depressive disorder symptomatology.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).

In this case, the Veteran's sole service-connected disability is PTSD with major depressive disorder, evaluated as 70 percent disabling.  As such, this disability satisfies the percentage rating standards for individual unemployability benefits.  38 C.F.R. § 4.16(a).

In addition, the evidence demonstrates that it is at least as likely as not that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation, even though it does not warrant a 100 percent schedular evaluation.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in November 2009, and again in September 2014.  Both forms show that the Veteran has a high school education with no further vocational training.  The September 2014 form indicates that the Veteran was last employed full-time in automobile sales in 2009, while the November 2009 form reflects additional prior work history in other sales positions.  According to the Veteran, he was fired from his last permanent job due to sub-optimal performance and irritable mood.  The evidence of record reflects that the Veteran's last employment of any type was in 2009, when he had a temporary job collecting household data for the Census Bureau.  

In August 2009, the SSA determined that the Veteran was disabled and unemployable based on his anxiety disorders and alcohol abuse, effective October 13, 2008.

The April 2011 VA examiner concluded that the Veteran was not rendered completely unemployable by his PTSD with major depressive disorder, as he was able to obtain and perform a temporary job with the Census Bureau.  The examiner opined that although it might be difficult for the Veteran to obtain employment, he would be able to work in a position that did not require frequent interaction with others.

However, the record also contains multiple medical opinions finding that the Veteran is unable to secure or follow substantially gainful employment.  In October 2009, a VA physician reported that the Veteran's PTSD symptoms "all impair his ability to work at this point."  Dr. J. A. opined in October 2009 and March 2011 that the Veteran was unable to sustain employment and it was "unlikely" that he would ever be able to resume work of any kind.  The September 2014 VA examiner concluded that it was at least as likely as not, given the Veteran's PTSD symptoms, the intensity of his emotional distress, and his history of being unable to consistently sustain employment, that the Veteran was precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), the opinions of Dr. J. A., the October 2009 VA examiner, and the September 2014 examiner, and with consideration of the Veteran's education and occupational experience, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder, is granted. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


